Citation Nr: 0725521	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for genital herpes, to 
include as secondary to Agent Orange exposure. 
 
2.  Entitlement to service connection for skin rashes, to 
include as due to Agent Orange exposure. 
 
3.  Entitlement to service connection for respiratory 
disability, to include as due to Agent Orange exposure. 
 
4.  Entitlement to an initial evaluation in excess of 40 
percent for lumbosacral strain with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 until 
August 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from rating decision of the 
VA Regional Office (RO) in St. Paul, Minnesota that denied 
service connection for herpes, skin rashes and a respiratory 
disorder, all to include as secondary to Agent Orange 
exposure.  

Service connection for lumbosacral strain with arthritis was 
granted by rating action dated in July 2002, and evaluated as 
40 percent disabling from July 22, 1991.  The veteran appeals 
for a higher initial rating of the service-connected low back 
disability.  Analysis of this issue requires consideration of 
the rating to be assigned effective from the date of award of 
service connection. See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran was afforded a personal hearing at the RO in July 
2003.  The transcript is of record.  The case was remanded by 
a decision of the Board dated in April 2005.




FINDINGS OF FACT

1.  Genital herpes was first clinically indicated many years 
after discharge from active duty; there is competent evidence 
of record that it is not related to Agent Orange exposure.

2.  Skin rashes were first clinically many years after 
discharge from active duty; there is competent evidence of 
record that they are not related to Agent Orange exposure.

3.  There is competent evidence of record that a respiratory 
disorder is not related to service or exposure to Agent 
Orange.

4.  Lumbosacral strain with arthritis is manifested by 
complaints of constant pain, and need for pain medication.

5.  The appellant's orthopedic manifestations do not include 
ankylosis of the entire thoracolumbar spine or severe 
limitation of motion of the lumbar spine, nor is it shown 
that forward flexion of the thoracolumbar spine is limited to 
30 degrees or less, or that there is any significant nerve 
involvement.

6.  The appellant has not demonstrated incapacitating 
episodes that have a total duration of at least four weeks 
during the past twelve months; his disability does not equate 
to pronounced intervertebral disc syndrome or recurring 
attacks with intermittent relief.


CONCLUSIONS OF LAW

1.  Herpes was not incurred in or aggravated by service, to 
include as due to Agent Orange exposure. 38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Skin rashes were not incurred in or aggravated by 
service, to include as due to Agent Orange exposure. 38 
U.S.C.A. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A respiratory disorder was not incurred in or aggravated 
by service, to include as due to Agent Orange exposure. 38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain with arthritis have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2006); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligations of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in August 2001 and May 2005, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claims, what medical and other evidence the RO needed 
from him, what information or evidence he could provide in 
support of the claims, and what evidence VA would try to 
obtain on his behalf.  He has been advised him to submit 
relevant evidence or information in his possession. 38 C.F.R. 
§ 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim. 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim. Id, at 120, 122-4.  In this regard, the Board points 
out that although some notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled." 
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  

The appellant has not been specifically notified regarding 
the criteria for rating any disability or an award of an 
effective date should service connection be granted. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
neither a rating issue nor an effective date question is now 
before the Board.  Therefore, a remand is not necessary in 
this regard.  Nothing about the evidence or the appellant's 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  He has had the benefit of recent VA 
examinations and a personal hearing, and VA clinical records 
have been received and associated with the claims folder.  
Under the circumstances, the Board finds that further 
assistance is not required. See 38 U.S.C.A. § 5103A(a)(2).

1.  Service connection for herpes, skin rashes and a 
respiratory disorder, to include as secondary to Agent Orange 
exposure.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2006).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era whether diagnosed with one of the identified 
diseases or not.

Factual Background and Legal Analysis

The veteran contends that he was exposed to Agent Orange as 
the result of service in Vietnam, and now has several 
disabilities, including herpes, skin rashes and a respiratory 
disorder as a result thereof for which service connection 
should be granted.  The record reflects that although the 
veteran has made arguments limited to the claimed 
disabilities as due to Agent Orange exposure, the RO has 
considered direct incurrence as well.  

The service medical records reflect that the veteran was 
treated for an irritating rash under the left eye with some 
redness in December 1969.  He underwent elective circumcision 
in March 1970 and sought treatment for symptoms associated 
with non-specific urethritis in July 1970, and a penile drip 
diagnosed as gonococcus in July 1973.  On examination in 
October 1973 for discharge from active duty, the skin, 
genitourinary and respiratory systems were evaluated as 
normal.  The appellant was afforded a number of post service 
VA examinations beginning in 1980, primarily for a condition 
unrelated to this appeal, and no complaints referable to skin 
rash, respiratory disability or genital herpes were recorded.  
Physical examination of systems on VA hospitalization in 
November 1990 disclosed no skin problems or genitourinary 
lesions, and the chest was clear to auscultation and 
percussion with normal lung expansion.

The first post service clinical indication of respiratory 
symptomatology appears in the record in private clinical 
records dated in January 1993 when it noted that the veteran 
had acute bronchitis.  A non-specific urethritis discharge 
was also noted at that time.  On VA hospitalization between 
August and September 1994, he reported a two-week history of 
productive cough, followed by VA outpatient clinical records 
in September 1994 noting a cough of several weeks' duration.  
The veteran underwent an Agent Orange protocol examination in 
May 2001 and genital herpes was diagnosed which he indicated 
he had had since his circumcision in service.  It was noted 
that he had an intermittent cough as well as xerosis.  A 
chest X-ray was interpreted as showing clear lungs and no 
evidence of acute disease.  

The veteran was afforded a VA examination in June 2005.  The 
examiner noted that the claims folder was reviewed.  It was 
reported that he had been placed on an Albuterol inhaler in 
2004 for presumptive allergies, and that pulmonary function 
tests denoted obstructive airway with neuromuscular disease.  
Examination of the skin disclosed some hyperpigmented areas 
on both elbows, and indications of a callus.  It was reported 
that he did not have chloracne or porphyria cutanea tarda.

The Board observes that evidence of a chronic skin disorder, 
genital herpes and respiratory conditions was demonstrated 
many years after discharge from active duty.  Additionally, 
no medical professional has ascribed any of the claimed 
disabilities to service.  The Board thus finds that service 
connection for such may not be directly attributed to 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. §  3.303.  

The Board would also point out the none of the disorders for 
which the veteran is seeking service connection in this 
instance is a disease listed under 38 C.F.R. § 3.309(e) and 
service connection may be presumed as a consequence of 
exposure to Agent Orange under 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307 and 3.309.  Therefore, service connection for 
skin rash, genital herpes and a respiratory disability cannot 
be established on a presumptive basis.  

The Board would note, however, that notwithstanding the 
presumptive provisions noted above, service connection for a 
disability based on herbicide exposure may also be 
established by showing that a disorder resulting in 
disability is in fact causally linked to such exposure. See 
Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. § 1113(b) and § 1116 (West 2002), and 38 C.F.R. 
§ 3.303.  In this case, however, the veteran is unable to 
establish service connection for the claimed disabilities in 
this manner.  When he was examined by VA in June 2005, the 
examiner provided unambiguous statements to the effect that 
he had no respiratory disorder or shortness of breath that 
would be directly associated with Agent Orange.  The 
appellant was informed that genital herpes was not directly 
related to Agent Orange exposure.  The examiner stated that 
the veteran's skin examination was reviewed and that there 
was no correlation between the hyperpigmented callus tissue 
of the elbow and Agent Orange.  It was reiterated that there 
was no evidence of chloracne or porphyria cutanea tarda and 
that service connection could not be attributed to any of his 
concerns.  

It is the province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  The record contains no competent medical 
evidence linking a skin disorder, genital herpes or a 
respiratory disability to service or Agent Orange exposure.  
While the appellant has presented testimony and other 
statements in the record to his belief that there is a 
relationship between service and the claimed disabilities, as 
a layperson without medical training and expertise, he is not 
competent to provide a probative opinion on these matters. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Consequently, the veteran's opinion in 
these matters does not constitute competent evidence of the 
required nexus.  Accordingly the Board finds that the 
evidence is not in relative equipoise for a grant of service 
connection for any claimed disability.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claims of 
service connection for skin rashes, genital herpes and a 
respiratory disorder, to include as due to Agent Orange 
exposure, and service connection must be denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57.

2.  Initial evaluation in excess of 40 percent for service-
connected low back disorder.

The veteran asserts that the symptoms associated with his 
service-connected low back disorder are more severely 
disabling than reflected by the currently assigned evaluation 
and warrant a higher initial disability rating.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward. See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).

An noted previously, service connection for lumbosacral 
strain with arthritis was granted by rating action dated in 
July 2002, and evaluated as 40 percent disabling from July 
22, 1991.  There were several applicable regulations relating 
to the lumbar spine at that time.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, moderate limitation of motion of the 
lumbar spine was rated 20 percent disabling.  A 40 percent 
evaluation was warranted for severe limitation of motion of 
the lumbar spine.  Under 38 C.F.R. § 4.71a Diagnostic Code 
5295, a 20 percent evaluation was warranted for a lumbosacral 
strain when there was muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation was warranted for a severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion under Diagnostic Code 5295. 38 C.F.R. § 4.71a 
(2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief. 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed. 67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Under these criteria, disc 
syndrome, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating. Id. Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent rating, and 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent rating. Id.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent rating. Id (incapacitating 
episodes are those of acute signs and symptoms that require 
bed rest prescribed by a physician and treatment by a 
physician; "chronic" orthopedic and neurologic manifestations 
mean orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.)

The enumerated criteria for back disabilities set forth in 
VA's rating schedule were changed effective September 26, 
2003. 68 Fed. Reg. 51,454 (August 27, 2003).  This change 
revised the rating criteria to "ensure that it uses current 
medical terminology and unambiguous criteria, and [to ensure] 
that it reflects medical advances that have occurred since 
the last review."  In addition to renumbering the Diagnostic 
Codes, it also provides a new "  General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities will be evaluated. 
(Intervertebral disc syndrome will be rated under the general 
rating formula for the spine or under a formula for disc 
syndrome based on incapacitating episodes.) Id.

The diagnostic codes for rating diseases and injuries of the 
spine were redesignated as Diagnostic Codes 5235 to 5243 ( 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  The 
criteria for rating diseases and injuries of the spine were 
also amended.  Effective September 26, 2003, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine. 68 Fed. Reg. 51454, 51456-58 (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 68 Fed. Reg. 51454, 51456 (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The record reflects that the appellant has described 
subjective complaints of chronic pain and pain on use for 
which he has been prescribed medication to include 
Hydrodocone, as well as physical therapy.  Over the course of 
the appeal, there has been some objective medical evidence of 
tenderness in the area of the lumbar paraspinal muscles, and 
indications of some decreased range of motion as well. 

However, in examining the entirety of the clinical evidence 
and giving due consideration to the provisions regarding 
painful motion under 38 C.F.R. § 4.59, as well as to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board 
finds that the medical evidence does not show that the 
appellant's lumbosacral symptomatology approximates the 
schedular criteria for an evaluation in excess of 40 percent 
under Diagnostic Codes 5292, 5293, or 5295 in effect prior to 
September 23, 2002.  The appellant's demonstrated range of 
motion has not been shown to be severe.  Examination in May 
2002 showed forward flexion to 90 degrees, backward extension 
to 40 degrees, side bending to 30 degrees and straight leg 
raising to 90 degrees.  An X-ray at that time disclosed 
scoliosis with degenerative disc disease which was reported 
to unchanged from a previous study.  When examined for VA 
compensation purposes in June 2005, the objective medical 
evidence did not show any findings of weakness, atrophy or 
spasm.  Active range of motion with testing at that time 
revealed forward flexion of 75/90, extension of 30/30, and 
lateral bending  and rotation of 30/30 with pain between 25 
and 30 degrees.  The examiner noted that following repetitive 
motion, the veteran was able to forward flex to 80/90 degrees 
and was later observed to be able to bend over completely to 
get his shoes out from under his chair, actually indicating 
normal range of motion at 90/90.  He was observed to bend 
over at a 90-degree angle without guarding or difficulty to 
get a drink of water from a fountain.  Physical examination 
disclosed no significant findings except for tenderness of 
the bilateral S1 joints.  No neurological deficit was 
appreciated.  The examiner indicated that there were no 
functional limitations occasioned by the service-connected 
lumbar spine disorder.  Multilevel disc disease was observed 
on X-ray.

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate pronounced intervertebral disc 
syndrome with recurring attacks with intermittent relief due 
to the service-connected pathology.  However, the evidence 
reflects that while the veteran reports constant pain, he has 
not had any recurring attacks.  His disc symptomatology in 
and of itself is not found to be so severe that he 
experiences only intermittent relief as a result thereof.  It 
appears that his back symptoms are alleviated to a 
significant extent by medication.  

The Board has also considered the degree of limitation of 
motion that the appellant displays.  However, as noted above, 
there are no untoward findings in this regard. Moreover, the 
veteran is already shown to in receipt of the maximum 
schedular evaluation for limitation of motion for the rating 
criteria in effect prior to September 2002.  As to the 
criteria that became effective in September 2002 relative to 
disc syndrome, there is no competent medical evidence of 
record that the appellant has suffered any incapacitating 
episodes as defined by the rating criteria above.  

As for the criteria that became effective in September 26, 
2003, the appellant is not clinically demonstrated to have 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; nor is it shown that he has favorable or 
unfavorable ankylosis of the entire thoracolumbar spine.  
Therefore, an evaluation in excess of 40 percent is not 
warranted under Diagnostic Code 5237. 38 C.F.R. § 4.71a 
(2006).  Additionally, on most recent VA examination in June 
2005, the examiner found that the veteran was capable of at 
least a light if not moderate work program relative to back 
disability.  

The Board thus concludes that the findings needed for the 
next higher evaluation for service-connected low back 
disability are not demonstrated in the evidence of record.  
Because the preponderance of the evidence is against the 
claim for a higher rating, the benefit-of-the-doubt doctrine 
is inapplicable. 38 U.S.C.A. § 5107. See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for genital herpes, to include as due to 
Agent Orange exposure, is denied.

Service connection for skin rashes, to include as due to 
Agent Orange exposure, is denied.

Service connection for a respiratory disorder, to include as 
due to Agent Orange exposure, is denied.

An initial evaluation in excess of 40 percent for lumbosacral 
stain with arthritis is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


